United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Hooks, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Benjamin Dennis, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1948
Issued: February 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ nonmerit decision dated September 16, 2005 which denied his request
for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error. Because more that one year has elapsed from the last merit decision issued on
July 21, 2000 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board on appeal. The facts and conclusions as
set forth in the previous decisions are hereby incorporated by reference. To summarize the
pertinent facts, appellant was in an employment-related motor vehicle accident on August 2,

1996 which resulted in a lower back strain and facial lacerations. The Office accepted his claim.
On December 16, 1996 appellant filed a claim for a recurrence of disability alleging that, while
sitting at his desk on September 9, 1996, he leaned over to retrieve a pen and his back locked up.
On July 21, 2000 this Board affirmed Office decisions dated March, September 15 and
November 19, 1998 finding that appellant had failed to establish a recurrence of disability on
September 9, 1996 causally related to the accepted August 2, 1996 employment injury.1
Appellant requested reconsideration on February 25, 2003. The request was denied by the Office
in a decision dated November 7, 2003 on the grounds that appellant’s request was not timely
filed within one year of the last merit decision and appellant did not establish clear evidence of
error. This decision was affirmed by this Board on March 16, 2005.2
By letter received by the Office on July 19, 2005, appellant requested review of an
April 2005 decision. Appellant contended that he was making sufficient money prior to his
accident of August 2, 1996 to pay his bills. He also indicated that he was enclosing a copy of a
doctor’s report with regard to his health. Appellant attached an attending physician’s report by
Dr. Roshan L. Sharma, a Board-certified physiatrist, who indicated that he had chronic pain and
restricted lumbar range of motion. Dr. Sharma diagnosed herniated disc L3-4 and lumbar
radiculopathy. She checked a box on the form indicating that this condition was caused or
aggravated by appellant’s employment.
By decision dated September 16, 2005, the Office denied appellant’s request for
reconsideration as it was untimely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.3
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.4 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.5 The Office procedures state
that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows clear

1

Docket No. 99-1143.

2

Docket No. 04-1721.

3

5 U.S.C. §§ 8101-8193. The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen), 55 ECAB 390 (2004).
4

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

5

Leon J. Modrowski, 55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993); Jesus D. Sanchez, 41
ECAB 964 (1990).

2

evidence of error on the part of the Office.6 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.13 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.14
ANALYSIS
Appellant’s request for reconsideration was filed on July 19, 2005. Since he filed his
reconsideration request more than one year after the Board’s July 21, 2000 merit decision, the
Office properly determined that the request was untimely.15
The Board finds that appellant did not establish clear evidence error. The only new
evidence appellant submitted in support of his claim was an April 22, 2005 attending physician’s
6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: The Office will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of it in its
most recent merit decision. The application must establish, on its face, that such decision was erroneous. 20 C.F.R.
§ 10.607(b).
7

See Nelson T. Thompson, 43 ECAB 919 (1992).

8

See Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB 1153 (1992).

9

See Pasquale C.D. Arco, 54 ECAB 560 (2003); Leona N. Travis, 43 ECAB 227 (1991).

10

See Leon J. Modrowski, supra note 5; Jesus D. Sanchez, supra note 5.

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, supra note 7.

13

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

14

See George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition for recon.
denied, 41 ECAB 458 (1990).
15

The Board’s decision, dated March 16, 2005, was not a decision on the merits.

3

report by Dr. Sharma, who checked a box indicating that appellant’s herniated disc L3-4 and
lumbar radiculopathy was causally related to appellant’s employment. However, Dr. Sharma did
not specifically relate appellant’s condition to the accepted August 2, 1996 automobile accident.
Furthermore, she does not provide a complete history and explanation with regard to appellant’s
medical condition. Accordingly, this report is not of sufficient probative value to prima facie
shift the weight of evidence in favor of appellant and cannot establish clear evidence of error.
CONCLUSION
The Board finds that appellant filed an untimely application for reconsideration and that
his application did not establish clear evidence of error on the part of the Office.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 16, 2005 is affirmed.
Issued: February 13, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

